Citation Nr: 0924024	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  03-03 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in January 2005 
and September 2006, at which time the Board remanded it for 
additional development which has since been completed.  

The Veteran testified before a Veterans Law Judge (VLJ) at a 
Travel Board hearing at the RO in November 2004; a transcript 
is of record.  The VLJ who conducted the hearing is no longer 
employed by the Board, and therefore the case was remanded in 
March 2008 for another hearing.  The Veteran testified before 
the undersigned Veterans Law Judge at a hearing at the above 
RO on August 29, 2008, and a transcript is of record.  At the 
hearing, the undersigned granted a request by the Veteran and 
his representative to keep the record open for 60 days for 
the submission of additional evidence.  On October 9, 2008, 
additional evidence was submitted to the RO along with a 
waiver of initial RO consideration.

The Board issued a decision on October 30, 2008, at which 
time the additional evidence had not been associated with the 
claims file.  In November 2008, the Veteran's representative 
submitted a motion for reconsideration because the additional 
evidence was not considered in the Board's October 2008 
decision.  The motion for reconsideration was denied in March 
2009 because the additional evidence had not been associated 
with the claims file.  In a letter from the Board dated in 
June 2009, after the additional evidence had been associated 
with the claims file, the Veteran was informed that his 
motion for reconsideration was moot because the Board would 
vacate its October 30, 2008 decision under the provisions of 
38 C.F.R. § 20.904 (2008).  


FINDINGS OF FACT

1.  On October 30, 2008, the Board issued a decision denying 
service connection for bilateral hearing loss and tinnitus.

2.  Evidence pertinent to the appeal decided in the October 
30, 2008 Board decision was received at the RO within 60 days 
of the August 29, 2008 hearing and was associated with the 
Veteran's claims file after issuance of the October 30, 2008 
decision.

3.  Resolving doubt in the Veteran's favor, bilateral hearing 
loss is due to acoustic trauma in service. 

4.  Resolving doubt in the Veteran's favor, tinnitus is due 
to acoustic trauma in service. 


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
October 30, 2008 have been met.  38 U.S.C.A. § 7104(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 20.904 (2008).  

2.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.385 (2008). 

3.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. 
§ 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

At the August 29, 2008 hearing, the undersigned Veterans Law 
Judge granted a request to keep the record open for 60 days 
in order for the Veteran to submit additional evidence.  On 
October 9, 2008, additional evidence was submitted to the RO 
along with a waiver of initial RO consideration.  When the 
Board issued a decision denying service connection for 
bilateral hearing loss and tinnitus on October 30, 2008, the 
additional evidence had not yet been associated with the 
claims file.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904 (2008).  The Board's October 
2008 decision was not based on consideration of all the 
available evidence.  In order to assure due process, the 
Board has decided to vacate the October 2008 decision.  

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims 
(Court).  This vacatur is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2008).  The 
merits of the issues set forth above are considered de novo 
in the decision below.  

Service Connection for Bilateral Hearing Loss and Tinnitus

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

It appears that in this case the medical opinion and clinical 
records on file are sufficient to support a grant of service 
connection for the claimed hearing loss and tinnitus.  Thus, 
the Board finds that any errors on the part of VA in 
fulfilling its duties under the VCAA with respect to this 
claim are rendered moot.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may be granted 
for disease that is diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(d) 
(2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, i.e. sensorineural hearing loss, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

The determination of whether a veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).

The Board notes here that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  As noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385 . . . .  For example, if the record 
shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an 
upward shift in tested thresholds in 
service, though still not meeting the 
requirements for disability under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric 
testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is 
a medically sound basis to attribute the 
post-service findings to the injury in 
service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran's service treatment records show that he did not 
complain of hearing loss or tinnitus during his active 
service.  At his enlistment examination in March 1965, there 
were no pertinent defects or diagnoses noted.  At the 
Veteran's separation examination in February 1969, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
15
10
LEFT
15
25
10
25
15

In October 2001 the Veteran had a VA examination at which his 
chief complaint was bilateral hearing loss with difficulty 
hearing and understanding in the presence of background 
noise.  The Veteran was unable to enjoy group situations and 
had trouble using the telephone because of his hearing loss.  
He reported no history of dizziness, vertigo, facial 
numbness, otolaryngology, abnormal smells or tastes, head 
trauma, or use of antibiotic medications.  The Veteran said 
that he was a mechanic in the Air Force and that he worked on 
B-52 and C-135 aircraft.  As part of his duties he had to use 
air tools and other loud equipment without the benefit of 
hearing protection, and the Veteran felt that this had caused 
his hearing loss.  The Veteran said that following military 
service he had a year of occupational exposure to noise and 
that he did not have a history of recreational noise 
exposure.  He complained of a history of constant, bilateral 
tinnitus that aggravated him on a daily basis and that he 
rated as a 6 on a scale of 1 to 10.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
40
45
LEFT
45
50
50
45
35

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.

The examiner noted that given the Veteran's history of noise 
exposure he would expect severe high frequency hearing loss.  
However, the Veteran exhibited flat hearing loss which does 
not fit the profile of acoustic trauma or hearing loss 
secondary to military noise exposure.  The examiner opined 
that while it was likely that the Veteran experienced some 
hearing loss during military service, a majority of his 
hearing loss is secondary to other issues.  The Veteran's 
service records were not available for the examiner to 
review.

Records from the Bay Pines VA Medical Center (VCMC) from 2002 
to 2005 show that the Veteran received hearing aids which he 
had adjusted and serviced at the VAMC.

At November 2004 private treatment, pure tone testing 
revealed mild to moderate sensorineural bilateral hearing 
loss.  Speech reception thresholds were in agreement with 
pure tone findings and the Veteran's speech recognition 
ability was "excellent."

At his November 2004 hearing the Veteran testified that 
during his active service he worked both in a shop 
environment and on the flight line and that he was exposed to 
noise on a daily basis.

In August 2005 the VA audiologist who previously examined the 
Veteran in 2001 reviewed the service treatment records and 
opined that the Veteran's hearing sensitivity was within 
normal limits at both examinations.  Therefore, there was not 
any loss of auditory acuity during service.  The audiologist 
opined that it was at least as likely as not that the 
Veteran's hearing loss was caused by reasons other than 
military noise exposure.  In November 2005 another VA 
audiologist reviewed the Veteran's service treatment records 
and claims file and wrote that it was at least as likely as 
not that the Veteran's hearing loss was caused by reasons 
other than military noise exposure.  In December 2005, a VA 
physician reviewed the record and opined that it is unlikely 
that the Veteran's tinnitus was related to service because 
tinnitus is caused by or strongly related to the presence of 
hearing loss and there were not any complaints in service.

On an April 2006 questionnaire from private treatment, the 
Veteran described the problems with his hearing as ringing 
and not hearing all tones.  He indicated having difficulty 
hearing whispers, television, and radio, as well as in social 
situations.  Audiological testing revealed a speech 
recognition threshold of 55 decibels bilaterally and word 
recognition of 92 percent bilaterally.  There were also 
absent oto-acoustic emissions consistent with severe 
sensorineural hearing loss.  On examination both external 
auditory canals were noted to be entirely clear, the tympanic 
membranes were intact with good mobility during pneumatic 
insufflation, and there was no evidence of middle ear 
effusion.  The Veteran was diagnosed with bilateral severe 
sensorineural hearing loss and tinnitus.

J.R.S., M.D., a private ear, nose and throat physician, wrote 
in September 2008 that the Veteran had a consultation with 
him and that he complained of a long history of sensorineural 
hearing loss.  The Veteran described his military noise 
exposure to Dr. S and reported that he did not have any post-
service occupational noise exposure.  He had retired in 
December 2007 and continued to not have any significant noise 
exposure.  The Veteran said that he had trouble understanding 
other people's speech and had tinnitus that could be loud.  
On examination the Veteran's canals were clean, the tympanic 
membranes were normal and moved well on pneumatoscopy, and 
tuning fork tests were normal.  An audiogram showed bilateral 
down sloping, although Dr. S noted that the sensorineural 
hearing loss was relatively flat and was moderate to 
moderately severe.  Speech recognition threshold was 40 
decibels on the right and 45 on the left, and word 
recognition was 92 percent bilaterally.  Dr. S diagnosed the 
Veteran with bilateral sensorineural hearing loss.  He opined 
that it was more likely than not that the hearing loss and 
associated tinnitus were due to the severe noise trauma that 
he sustained during his active military career from March 
1965 to February 1969.

K.V., the Veteran's sister, wrote in September 2008 that she 
had noticed a decline the Veteran's hearing since his return 
from the military.  The Veteran frequently asked people to 
repeat themselves and did not like to talk on the telephone 
because of trouble hearing.  C.S. wrote in September 2008 
that she had been married to the Veteran for 34 years and 
that he had had difficulty hearing for the entire time she 
had known him.  Ms. S wrote that the Veteran has the most 
difficulty hearing in crowded situations and on the 
telephone, turns up the volume on the television, and 
constantly asks her to repeat herself.

Having weighed the evidence both in support and against the 
claim of service connection for bilateral hearing loss and 
tinnitus, the Board concludes that the evidence is not 
against finding in favor of the Veteran.  The Veteran's DD 
Form 214 shows that his military occupation was airframe 
repairman specialist, and an audiogram at separation showed 
that his pure tone thresholds had increased during his active 
service.  Furthermore, the lay observations have shown a 
continuity of symptoms since service.  

The October 2001 VA examiner opined that while it was likely 
that the Veteran experienced some hearing loss during 
military service, a majority of his hearing loss is secondary 
to other issues.  In August 2005, the same VA examiner 
reviewed the Veteran's service records and opined that it was 
at least as likely as not that the Veteran's hearing loss was 
caused by reasons other than military noise exposure.  In 
November 2005 another VA audiologist reviewed the Veteran's 
service treatment records and claims file and wrote that it 
was at least as likely as not that the Veteran's hearing loss 
was caused by reasons other than military noise exposure.  In 
December 2005, a VA physician reviewed the record and opined 
that it is unlikely that the Veteran's tinnitus was related 
to service because tinnitus is caused by or strongly related 
to the presence of hearing loss and there were not any 
complaints in service.  In contrast, Dr. S treated the 
Veteran in September 2008 and felt that it was more likely 
than not that the Veteran's hearing loss and associated 
tinnitus are due to the severe noise trauma that he sustained 
during his active military service.

Having weighed the evidence both in support and against the 
claim of service connection for bilateral hearing loss and 
tinnitus, the Board concludes that the preponderance of 
evidence is not against finding in favor of the Veteran.  
Therefore, without finding error in the previous action taken 
by the RO, the Board will exercise its discretion to find 
that the evidence is in relative equipoise, and will conclude 
that service connection for hearing loss and tinnitus is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The Board's decision of October 30, 2008, is hereby vacated.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


